Aug 28 2013, 5:43 am
Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

PHILIP R. SKODINSKI                             GREGORY F. ZOELLER
South Bend, Indiana                             Attorney General of Indiana

                                                KATHERINE MODESITT COOPER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

CHRISTOPHER C. ANDERSON,                        )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 71A05-1302-CR-78
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                         The Honorable R.W. Chamblee, Jr., Judge
                         The Honorable Elizabeth C. Hurley, Judge
                             Cause No. 71D08-0708-FB-101


                                     August 28, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                             STATEMENT OF THE CASE

       Appellant–Defendant, Christopher C. Anderson (Anderson), appeals the trial

court’s revocation of probation.


       We affirm.

                                         ISSUE

       Anderson raised one issue on appeal, which we restate follows: Whether the trial

court abused its discretion in revoking Anderson’s probation and ordering execution of

his sentence.

                       FACTS AND PROCEDURAL HISTORY

       On August 1, 2007, the State filed an Information charging Anderson with Count

I, possession of marijuana, a Class A misdemeanor, Ind. Code Section 35-48-4-11, and

Count II, possession of cocaine within 1000 feet of a family housing complex, a Class B

felony, I. C.§ 35-48-4-6. Anderson entered into a plea agreement with the State, wherein

he agreed to plead guilty to Count I and II. On January 12, 2009, the trial court held a

sentencing hearing where it accepted Anderson’s plea agreement, and sentenced him to

twelve months for Count I. Anderson was also sentenced to serve ten years for Count II,

with 4 years of that sentence suspended and probation with community corrections for

the remaining six years. Both sentences were to run concurrently.

       On January 19, 2011, the State filed a petition to revoke Anderson’s probation,

alleging that he had: (1) violated the conditions of his placement set forth by St. Joseph

County Community Corrections; (2) tested positive on three separate occasions for THC,

                                            2
once for opiates and once for alcohol; and (3) failed to make good-faith effort to pay his

home detention fees totaling to $ 7, 220.00. On May 12, 2011, Anderson’s case manager

conducted a home search where she found 10 marijuana joints. Specifically, on May 16,

2011, Anderson’s case manager wrote to the prosecutor to inform him of additional

misconduct committed by Anderson.       On July 1, 2011, the trial court held a hearing on

the State’s petition to revoke Anderson’s probation. Anderson admitted that he violated

his probation, however on January 17, 2012, the trial court extended Anderson’s

probationary period and returned him to community corrections. .

       On October 30, 2012, State filed a second petition to revoke Anderson’s probation

alleging Anderson had: (1) violated the conditions of his placement; (2) failed an alcohol

test and had tested positive for spice; and (3) failed to make good-faith effort to pay his

home detention fees which now had gone up to $ 7, 502.31. On January 4, 2013, the trial

court held an evidentiary hearing where Anderson’s case manager, Michael Wells

(Wells), testified that Anderson had violated his probation. Wells testified that on nine

separate dates, Anderson had indicated on the work schedule that he was at work when in

fact he was somewhere else. Wells further testified that the times when Anderson’s

whereabouts were unaccounted for varied between a couple hours to the entire length of

his work shift. Also, Wells stated that on October 3, 2012, Anderson tested positive for

alcohol. At the close of the hearing, the trial court found that Anderson had violated the

terms of his probation.



                                            3
      On January 22, 2013, the trial court conducted Anderson’s sentencing hearing. At

the close of the hearing, the trial court held that Anderson had violated the terms of his

probation and ordered him to serve the remainder of his ten year sentence in the

Department of Correction (D.O.C.).

      Anderson now appeals. Additional facts will be provided as necessary.

                                   DISCUSSION AND DECISION

      Anderson challenges his revocation of probation and argues that the trial court

abused its discretion in sentencing him to serve the remainder of his ten year sentence at

the D.O.C. He argues that his sentence was not appropriate in accordance with Indiana

Appellate Rule 7 (B). However App. R 7(B) is not the appropriate standard here. See

Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007)

      A reviewing court treats a petition to revoke a placement in a community

corrections program the same as a petition to revoke probation. Cox v. State, 706 N.E.2d
547, 549 (Ind. 1999). Community corrections is “a program consisting of residential and

work release, electronic monitoring, day treatment, or day reporting [.].” I.C. § 35–38–

2.6–2. In this regard, we note that the decision to revoke probation is within the sole

discretion of the trial court. Reyes v. State, 868 N.E.2d 438, 440 (Ind. 2007). On review,

we consider only the evidence most favorable to the judgment without reweighing that

evidence or judging the credibility of the witnesses. Braxton v. State, 651 N.E.2d 268,

270 (Ind. 1995). If there is substantial evidence of probative value to support the trial



                                            4
court’s decision that a defendant has violated any terms of probation, the reviewing court

will affirm its decision to revoke probation. Id.

       We also note that Indiana Code section 35–38–2.6–5 provides that if a person

placed directly in community corrections violates the terms of the placement, the trial

court may, after a hearing, revoke the placement and commit the person to the D.O.C for

the remainder of the sentence. See Christie v. State, 939 N.E.2d 691, 694 (Ind. Ct. App.

2011).

       In this instant case, the state filed its first petition alleging that Anderson had

violated his probation and he admitted to it. The record reveals that the trial court was

lenient with Anderson, since it ordered a continuance of his probation with community

corrections.    This notwithstanding, the record shows that Anderson violated his

probation for the second time and this warranted the State to file a second revocation

petition. On January 4, 2013, the trial court held Anderson’s evidentiary hearing. In

support of the State’s petition, Wells gave evidence pertaining to Anderson’s violation

of probation. Wells stated that on nine separate dates, Anderson had indicated on the

work schedule that he was at work when in fact he was somewhere else. Also, Wells

testified that on October 3, 2012, when he ordered Anderson to take a breathalyzer test,

he tested positive for alcohol. Finally, the record shows that Anderson had failed to

make a good-faith effort to pay his home detention fees.

       We note that proof of a single violation of the conditions of a defendant’s

probation is sufficient for the trial court to revoke probation. See Hubbard v. State, 683

                                             5
N.E.2d 618, 620 (Ind. Ct. App. 1997). Here, the trial court seems to have been very

lenient with Anderson, even after he violated his probation the first time. Anderson’s

repeated refusal to adhere to the terms of his placement in community corrections

demonstrates that revocation of his probation was proper under the circumstances. In

light of the forgoing, we find that there was substantial evidence of probative value that

supported the trial court’s finding. In this regard, we cannot say the trial court acted

outside the bounds of its discretion when it ordered Anderson to serve the entire ten

years at the D.O.C., for his previously suspended sentence.

                                         CONCLUSION

      For the foregoing reasons, we find that the trial court did not abuse its discretion in

revoking Anderson’s probation.

      Affirmed.

KIRSCH, J. and C. J. ROBB concur




                                             6